TURNER,
dissenting: Because of difficulties experienced in the distribution of his father’s estate, the decedent above all desired to control the division of his property at death and in my opinion that desire and intent to so control the division of his property at death wad the dominant motive for the transfer by the decedent of all of his property to Elmer A. Higley, Inc., and the subsequent transfer of the stock of that corporation to the Merchants National Bank of Cedar Rapids, as trustee. Matters pertaining to life were of secondary importance. The usual argument is advanced that the decedent made the transfers to trust in- order that his son, in this case Fred M. Higley, might gain experience during the lifetime of his father in the management of the office buildings and properties. It is to be noted, however, that the decedent very carefully and definitely avoided and refrained from placing any responsibility upon and from delegating any authority to Fred M. Higley during his lifetime by making a specific provision that he, the decedent, should be the sole officer and director of the corporation) during his lifetime and in the event he should become incapacitated the decedent’s wife should become the sole officer and director. It was only after the death of both the decedent and his wife, or until his wife should become incapacitated or should decline to act, that Fred M. Higley or any of decedent’s children should have any voice in the management of the properties.
I respectfully disagree with the conclusion of the majority that the transfers in question were not made in contemplation of death.
Opper agrees with this dissent.